USCA4 Appeal: 22-1433      Doc: 7        Filed: 09/12/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1433


        WOODROW W. MOORE, JR.,

                            Plaintiff - Appellant,

                     v.

        COMMONWEALTH OF VIRGINIA,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:21-cv-00557-RBS-DEM)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Woodrow W. Moore, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1433      Doc: 7        Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

              Woodrow W. Moore, Jr., appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 complaint. After issuing a show cause order and reviewing Moore’s response, the

        district court concluded that the clear untimeliness of the complaint, filed over a decade

        after the alleged wrongdoing, rendered the action frivolous. We have reviewed the record

        and find no reversible error. Accordingly, we affirm the district court’s judgment. Moore

        v. Virginia, No. 2:21-cv-00557-RBS-DEM (E.D. Va. Mar. 23, 2022). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2